Citation Nr: 0927163	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  02-18 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
severe degenerative joint disease (DJD) with foraminal 
stenosis, lumbar myositis, strain, and bilateral S1 
radiculopathy, secondary to foraminal stenosis L5-S1, prior 
to August 16, 2008.

2.  Entitlement to a rating in excess of 40 percent for 
severe DJD with foraminal stenosis, lumbar myositis, strain, 
and bilateral S1 radiculopathy, secondary to foraminal 
stenosis L5-S1, from August 16, 2008.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from January 1952 to 
December 1953, and from January 1954 to February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision in which the 
RO continued a 20 percent rating for the Veteran's low back 
disability.  The Veteran filed a notice of disagreement (NOD) 
in June 2002.  The RO issued a statement of the case (SOC) in 
October 2002 and the Veteran filed a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals) later that 
same month.

In June 2003, the Veteran and his wife testified during a 
hearing before RO personnel: a transcript of that hearing is 
associated with the claims file.  During the hearing, the 
Veteran raised a claim of entitlement to a total disability 
rating based on individual unemployability (TDIU) due to 
service-connected disabilities.  In December 2003, the RO 
issued a supplemental SOC (SSOC) reflecting the continued 
denial of the claim for a rating in excess of 20 percent for 
the Veteran's low back disability following a de novo review 
of the entire evidence of record.

By a February 2004 rating decision, the RO denied, inter 
alia, a claim for a TDIU. The claims file reflects that the 
Veteran perfected an appeal as to the RO's denial of a TDIU.

In April 2005, the Board remanded the matter of an increased 
rating for the Veteran's low back disability to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, for 
additional due process and evidentiary development.  After 
completing the Board's requested actions, the AMC continued 
the denial of the Veteran's claim for a rating in excess of 
20 percent for his low back disability (as reflected in June 
2005 and October 2006 SSOCs), and returned the matter to the 
Board for further appellate consideration.

The Board notes that, in an August 2005 rating decision, the 
RO granted service connection for diabetes mellitus, type II 
associated with herbicide exposure, and for peripheral 
neuropathy of the bilateral upper and lower extremities, as 
secondary to service-connected diabetes mellitus, each 
effective April 8, 2005.

Additionally, prior to certification of this appeal to the 
Board, the RO issued an April 2007 rating decision awarding 
the Veteran a TDIU, effective January 26, 2007.  As this is 
considered a full grant of the benefit sought with regard to 
this issue, this matter is no longer before the Board.

In February 2008, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

In January 2008, the Board once again remanded the claim to 
the RO, via the AMC, for additional development.  After 
accomplishing the requested action, in an October 2008 rating 
decision, the AMC increased the rating for the Veteran's 
service-connected low back disability from 20 to 40 percent, 
effective August 16, 2008.  Since higher ratings for this 
disability are available before and after this date, and the 
Veteran is presumed to be seeking the maximum available 
benefit, the Board has recharacterized the appeal as now 
encompassing both matters set forth on the title page.  See 
A.B. v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2009, the undersigned Veteran's Law Judge granted the 
Veteran's motion to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 
38 C.F.R. § 20.900(c) (2008).




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  Medical evidence prior to September 26, 2003 does not 
show severe intervertebral disc syndrome (IVDS), severe 
limitation of motion of the lumbar spine, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion, abnormal 
mobility on forced motion, or ankylosis.  

3.  Medical evidence from September 23, 2002 to September 25, 
2003 reflects no incapacitating episodes of IVDS and no 
separately ratable neurological manifestations of the 
Veteran's service-connected low back disability. 

4.  Since November 12, 2003, the date of a VA spine 
examination, the service-connected low back disability 
appears to be manifested by forward flexion of the 
thoracolumbar spine to 30 degrees or less, but there is no 
ankylosis of the entire thoracolumbar spine, no 
incapacitating episodes of IVDS, and no separately ratable 
neurological manifestations of the Veteran's service-
connected low back disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
service-connected low back disability are not met prior to 
November 12, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5295 (as in effect prior to 
September 26, 2003); 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, and Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes  (as in effect since September 26, 
2003).

2.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for a 40 percent, but no higher, rating for the 
service-connected low back disability are met as of November 
12, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, and Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes (as in effect since 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board is also aware of the recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), applicable to claims 
for increased ratings.  In Vazquez-Flores, the United States 
Court of Appeals for Veterans Claims (Court) found that, at a 
minimum, adequate VCAA notice requires that VA notify the 
claimant that, to substantiate such a claim:  (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO 
to include the AMC).  Pelegrini, 18 Vet. App. at 112.  See 
also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a February 2002 pre-rating letter and May 
2005 and May 2008 post-rating letters provided notice to the 
appellant regarding what information and evidence is needed 
to substantiate a claim for a higher disability rating, as 
well as what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  The May 2005 and May 2008 notice letters 
specifically informed the Veteran to submit any evidence in 
his possession pertinent to the claims on appeal (consistent 
with Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  Also, post-rating letters dated in March 2006 and 
February 2008, along with the May 2008 letter, provided the 
Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.    

The October 2002 SOC, the December 2003 SSOC, and the June 
2005 SSOC provided notice as to the criteria used to evaluate 
the Veteran's service-connected low back disability, 
including revisions to those criteria.  The May 2008 notice 
letter also provided the Veteran with the rating criteria and 
information pertaining to the assignment of disabilities 
ratings, consistent with Vazquez-Flores.   

The May 2002 RO rating decision reflects the RO's initial 
adjudication of the claims after issuance of the February 
2002 letter.  After issuance of the May 2005 and May 2008 
letters, and opportunity for the Veteran to respond, the 
January 2009 SSOC reflects readjudication of the claims.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical  
evidence associated with the claims file consists of the 
Veteran's VA outpatient treatment records dated through 
September 2008; records from the Social Security 
Administration (SSA); and the reports of VA examinations in 
March 2002, November 2003, May and June 2005, February 2007, 
and August 2008.  Also of record and considered in connection 
with the appeal are the transcripts of the June 2003 RO 
hearing and the February 2008 Board hearing, and various 
written statements provided by the Veteran and by his 
representative, on his behalf.  The Board also finds that no 
further RO action on the claims for higher ratings is 
necessary.

As regards the latter point, the Board notes that, in a May 
2009 Informal Brief Presentation, the Veteran's 
representative argued that the most recent VA examination was 
inadequate for a number of reasons and that it did not 
comport with the Board's April 2008 remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the 
Veteran's representative argued that the August 2008 VA 
examiner did not order contemporaneous X-rays, that he 
inappropriately performed both orthopedic and neurological 
examinations, that he did not attempt to distinguish the 
manifestations of diabetic peripheral neuropathy from lumbar 
radiculopathy, and that he did not attempt to reconcile the 
history of medical findings and opinions in the record.  

As will be discussed in greater detail below, the August 2008 
VA examiner presented detailed orthopedic and neurological 
findings pertinent to the Veteran's claims for increased 
ratings.  The Board's April 2008 remand directives did not 
specify that these examinations required two separate 
physicians, but that they be performed by appropriate 
physicians.  The Board sees no reason why, nor is it argued, 
that the August 2008 VA examiner was not qualified to perform 
both examinations.  The fact that orthopedic and neurological 
findings were presented in one report instead of two separate 
reports is inconsequential.  Furthermore, the Board's April 
2008 remand noted that all indicated tests, to include X-
rays, should be accomplished for diagnostic purposes.  Here, 
the Veteran's particular diagnosis is not in dispute; rather, 
the pertinent question involves the severity of the 
associated functional impairment.  Thus, the Board finds no 
error in the VA examiner's reliance on the December 2001 CT 
for the purposes of adjudicating the claims on appeal.  
Lastly, the Board points out that the VA examiner opined that 
the Veteran's neurological manifestations were consistent 
with diabetic peripheral neuropathy and that there were no 
clinical signs of sciatic condition or lumbar radiculopathy.  
While the Veteran and his representative may disagree with 
the VA examiner's medical findings and opinion, the Board 
finds that the most recent VA examination substantially 
complied with the April 2008 remand directives and is 
adequate for rating purposes.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Factual Background

The Veteran's service treatment records reflect that he 
complained of low back pain and muscle spasms during military 
service.  The report of his October 1971 retirement 
examination notes that X-rays showed mild degenerative 
changes in the lumbar spine.  In an August 1972 rating 
decision, service connection was granted for low back 
syndrome and an initial, 20 percent rating was assigned under 
Diagnostic Code 5295, for lumbosacral strain.  

The Veteran's SSA records reflect that the Veteran was found 
disabled from May 1980 with a primary diagnosis of herniated 
nucleus pulposus.  Medical records indicate the Veteran was 
unable to work because of cervical and lumbar spine 
disabilities.  

In October 2001, the Veteran filed a claim for increase for 
his low back disability.  

A VA December 2001 CT scan revealed degenerative spondylitic 
changes of the lumbar spine, degenerative disc disease at the 
L4-5, L5-S1 levels, muscle spasm, and hypertrophic 
degenerative changes of the facet joints at all levels with 
foraminal stenosis at L4-5 in the right side and L5-S1 
bilaterally.  

The report of the March 2002 VA spine examination reflects 
that the Veteran complained of pain and stiffness aggravated 
by sitting or standing for long periods of time.  He also 
complained of sharp, tearing pain with bilateral lower 
extremity pain and numbness.  The Veteran denied any fecal or 
urinary problems.  Range of motion of the thoracolumbar 
column was from 20 degrees on extension to 70 degrees on 
forward flexion.  Lateral flexion was to 20 degrees, 
bilaterally.  There was tenderness to palpation and muscle 
spasms.  There was no atrophy of the lower extremities; 
manual muscle test was 5/5; deep tendon reflexes were +1 
patellar and absent Achilles, bilaterally; and straight leg 
raises were negative.  The diagnoses were severe DJD with 
foraminal stenosis, lumbar myositis/strain, and bilateral S1 
radiculopathy secondary to foraminal stenosis L5-S1.  

A January 2003 VA treatment record reflects that on 
musculoskeletal examination, range of motion was intact, 
muscle tone was adequate, and there were no deformities.  On 
neurological examination, there were no gross motor or 
sensory deficits.  

The report of a November 2003 VA spine examination reflects 
the Veteran's complaints of low back pain and stiffness 
radiating into his lower extremities.  He also complained of 
numbness in his lower extremities.  He denied any fecal or 
urinary involvement.  He ambulated with a one-point cane and 
said he had fallen three times in the past month due to 
weakness in his legs.  On physical examination, the Veteran 
ambulated with erect posture, equal step length, and normal 
cadence.  Range of motion of the thoracolumbar column was 
from 10 degrees on extension to 30 degrees on flexion.  
Lateral bending was to 20 degrees, bilaterally, and rotation 
was to 20 degrees bilaterally.  Pain was noted from 0 to 30 
degrees on flexion and there was increased pain with 
repetitive motion.  There was tenderness to palpation, severe 
muscle spasms, but no weakness.  There was mild guarding of 
the lumbar spine, preserved spinal contour, and normal gait.  
There was no scoliosis, reverse lordosis or abnormal 
kyphosis.  There was no fixed deformity, ankylosis, or 
abnormality of the musculature.  There was no atrophy of the 
lower extremities; muscle strength was 5/5; reflexes were +1 
patellar and absent Achilles, bilaterally; straight leg 
testing and Lasegue's [sic] sign were negative, but painful 
at the back.  

The report of a November 2003 peripheral nerve examination 
notes a 1-year history of diabetes mellitus.  The Veteran 
reported radiculopathy beginning in 1980 and becoming worse 
in the past year, particularly pain and numbness.  Sensory 
examination noted that pinprick was not perceived in the 
lower extremities distally from the knee and that vibratory 
sensation was also absent.  There was loss of hair distally 
in the lower extremities.  On motor examination, there was no 
atrophy; deep tendon reflexes were +2 normoactive at the 
patellar level and diminished in a +1 grade at the Achillean 
level, bilaterally.  The VA examiner stated that the 
Veteran's  clinical symptoms and signs were compatible with a 
diabetic peripheral neuropathy, primarily of the sensory type 
with numbness and pain in the lower extremities.  The VA 
examiner also opined that it was "at least as likely as 
not" that radiculopathy was a contributing factor.  

A December 2003 VA outpatient treatment record reflects that 
on musculoskeletal examination, range of motion was intact, 
muscle tone was adequate, and there were no deformities.  On 
neurological examination, there were no gross motor or 
sensory deficits.  A diabetic foot examination revealed 
normal pedal pulses and decreased monofilament sensation, 
bilaterally.  There was loss of protective sensation, but no 
weakness, deformity, callus, pre-ulcer or history of ulcer.

The report of a May 2005 VA neurological examination reflects 
the Veteran's continued complaints of pain and numbness in 
the lower extremities, worse at night.  He reported that he 
was unable to tell the different between cold and hot water 
in his lower extremities and that he had decreased pain 
perception in the plantar region.  The sensory examination 
showed loss of pinprick and vibratory perception in the lower 
extremities with hair loss.  There was also a presence of 
scars associated to neuropathy.  Straight leg raising was 
positive at an 8 degree angle.  The VA examiner stated that 
the Veteran had mixed neuropathy and radiculopathy in the 
lower extremities, which was unchanged since November 2003.  
The VA examiner further stated that diabetic neuropathy was 
the predominant symptomatic condition as compared to 
radicular symptoms (pain in lower extremities, decreased 
reflexes, and a positive straight leg raising).  

The report of a June 2005 VA spine examination reflects the 
Veteran's continued complaints of pain and stiffness.  He 
stated that he had pain radiating into his hips and 
occasional numbness of the toes.  He denied any fecal or 
urinary problems.  On physical examination, he had a normal 
lumbar spine, lower limbs, posture, and gait cycle.  Range of 
motion of the thoracolumbar column was measured from 0 to 5 
degrees in all directions.  The VA examiner noted, however, 
that on observation, the Veteran had a much more functional 
range of motion than when measured during examination.  The 
VA examiner stated that functional range of motion was from 0 
to 70 degrees on forward flexion and from 0 to 30 degrees on 
lateral flexion.  The VA examiner could not state whether 
there was any increased pain or functional impairment on 
repetitive motion because of the discrepancy between measured 
and observed functional impairment.  There was mild palpable 
lumbar spasm and muscle strength was difficult to measure 
because of poor effort.  There was tenderness to palpation.  
There were no postural abnormalities or fixed deformities.  

On neurological examination, there was diminished sensation 
to pinprick and smooth sensation in the legs not following 
any specific dermatomal pattern.  The VA examiner noted that 
these symptoms were non-radicular in nature.  There was no 
muscle atrophy in the lower extremities and muscle tone was 
normal.  Patellar reflexes were +2 bilaterally; achilles 
reflexes were +1 bilaterally.  Straight leg raising and 
Lasegue's sign were negative.  The VA examiner noted that 
there were no incapacitating episodes during the prior 12-
month period.  

In an August 2005 rating decision, the RO granted service 
connection for diabetes mellitus and for peripheral 
neuropathy in each of the upper and lower extremities.  The 
RO assigned an initial, 0 percent rating for each lower 
extremity, effective April 8, 2005.

A February 2006 VA outpatient treatment record reflects that 
on musculoskeletal examination, there was tenderness at the 
lumbar area, flexion with pain, and straight leg raises were 
positive.  Dorsalis pedis were 3+ bilaterally.  It was noted 
that leg pain could be due to radiculopathy but that 
claudication should be ruled out.  An addendum to the report 
of a March 2006 VA duplex scan of the lower extremities notes 
that there was mild stenosis of both femoral arteries on the 
right side, asymmetric velocities at the external iliac 
arteries  and mild dampening, but patent flow at three-vessel 
runoff, bilaterally.  

The report of the February 2007 VA peripheral nerve 
examination reflects the Veteran's continued complaints of 
diabetic peripheral neuropathy.  On physical examination, 
ankle reflex was 2+ bilaterally and the Veteran walked 
cautiously with a cane.  

In a March 2007 rating decision, the RO increased the 
disability rating for peripheral neuropathy of each lower 
extremity from 0 to 10 percent, effective January 31, 2007.

The report of the August 2008 VA spine examination reflects 
the Veteran's complaints of worsening pain and radiculopathy.  
The VA examiner noted that the pain radiating into his lower 
extremity did not follow any specific dermatome.  The Veteran 
ambulated with a one-point cane and reported being able to 
walk for 30 minutes.  Range of motion of the thoracolumbar 
column was from 20 degrees on extension to 30 degrees on 
forward flexion.  Lateral flexion was to 15 degrees, 
bilaterally, and rotation was to 15 degrees, bilaterally.  
The VA examiner noted pain on the last 10 degrees of each 
range of motion.  The Veteran was unable to do any repetitive 
testing due to pain.  On physical examination, there were 
muscle spasms, antalgic gait, and reversed lordosis.  There 
was no ankylosis or abnormality of musculature.  There was no 
muscle atrophy in the lower extremities; reflexes were +2 and 
symmetrical; Lasegue's sign was negative; and the Veteran 
denied any incapacitating episodes during the past 12-month 
period.  The VA examiner stated that the Veteran's actual 
physical examination did not reveal evidence of a sciatica 
condition or radiculopathies and that the neurological 
deficits were more consistent with peripheral neuropathy 
related to diabetes.  The VA examiner explained that 
neurological symptoms of lumbar etiology generally follow a 
more specific dermatome pattern of a nerve root and do not 
show a stocking pattern, which the Veteran actually had.

III.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as  
to which of two ratings applies under a particular Diagnostic  
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating;  
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of a veteran.  38 C.F.R. § 
4.3.

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The 
following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

Historically, in an August 1972 rating decision the RO 
granted service connection for the Veteran's low back 
disability and assigned an initial rating of 20 percent under 
Diagnostic Code 5295, for lumbosacral strain.  Effective 
September 26, 2003, the Diagnostic Code for lumbosacral 
strain was renumbered as 5237, and the criteria for rating 
all spine disabilities, to include IVDS, are now set forth in 
a General Rating Formula for Diseases and Injuries of the 
Spine.  In an October 2008 rating decision, the AMC increased 
the rating for the Veteran's low back disability from 20 to 
40 percent effective August 16, 2008.  The AMC evaluated the 
Veteran's low back disability under Diagnostic Code 5003, for 
degenerative arthritis, which is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (2001-
2008).

The Board points out that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
a claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use during flare-ups, and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to 
be considered in conjunction with the diagnostic codes 
predicated on limitation of motion (see Johnson v. Brown, 9 
Vet. App. 7 (1996)).

In this case, the RO/AMC has considered the claim under both 
the former and revised applicable criteria, as appropriate, 
and has given the appellant notice of both criteria in the 
SOC and SSOCs.  Hence, there is no due process bar to the 
Board also considering the claim in light of the former and 
revised applicable rating criteria, as appropriate.  

A.  Rating Criteria Prior to September 26, 2003

Under the rating criteria of former Diagnostic Code 5295, a 
20 percent rating was warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position; a 40 percent 
rating was warranted for severe lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending ins 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space or some of the above with abnormal mobility on force 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001-2002).

Alternatively, the Veteran's low back disability could be 
evaluated under DC 5292, rating limitation of motion of the 
lumbar spine.  Former DC 5292 provides a 20 percent rating 
for moderate limitation of motion, and a maximum 40 percent 
rating for severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2001-2002).

The terms "moderate" and "severe" are not defined in the 
rating schedule; rather than applying a mechanical formula, 
VA must evaluate all the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  

[Parenthetically, the Board notes that, as a point of 
reference, standard or normal ranges of thoracolumbar spine 
motion are as follows:  forward flexion, from 0 to 90 
degrees; extension, from 0 to 30 degrees; right and left 
lateral flexion, each, from 0 to 30 degrees; and right and 
left lateral rotation, each, from 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  See 38 
C.F.R. § 4.71a, Plate V (2008)].  

Under former Diagnostic Code 5295, the Veteran's 
symptomatology was more consistent with a 20 percent rather 
than a 40 percent rating.  Although there was evidence of 
narrowing or irregularity of joint space (as reflected by the 
December 2001 CT scan), there was no evidence of listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, or 
loss of lateral motion with abnormal mobility on forced 
motion.

The Veteran's symptomatology was also more consistent with a 
20 percent rating under former Diagnostic Code 5292.  On 
March 2002 VA examination, range of motion was limited from 
20 degrees on extension to 70 degrees on forward flexion.  
Lateral flexion was limited to 20 degrees on lateral bending, 
bilaterally.  In January 2003, range of motion was noted as 
being intact.  Overall, this evidence is more consistent with 
a 20 percent rating, for overall moderate limitation of 
motion, rather than a 40 percent rating, which requires a 
showing of severely limited motion.  

Given the evidence of degenerative disc disease noted during 
December 2001 CT scan, the Board has considered whether 
rating the Veteran's low back disability under the criteria 
for IVDS would benefit the Veteran.  Prior to September 26, 
2003, IVDS was rated under former Diagnostic Code 5293 
(changed to DC 5243 on September 26, 2003).  Prior to 
September 23, 2002, a 20 percent rating was warranted for 
moderate IVDS with recurring attacks, a 40 percent rating was 
warranted for severe IVDS with recurring attacks with 
intermittent relief, and a 60 percent rating was warranted 
for pronounced IVDS, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001-2002).  Here, however, there is no 
evidence that the Veteran's service-connected low back 
disability was manifested by severe IVDS with recurring 
attacks with intermittent relief, as required for a rating in 
excess of 20 percent.  As discussed above, the evidence shows 
that the pain and numbness in the Veteran's legs was (and is) 
more consistent with diabetic peripheral neuropathy, the 
predominant disability.  Overall, the medical evidence does 
not suggest more than moderate symptomatology associated with 
IVDS, consistent with the 20 percent under former Diagnostic 
Code 5293.  

As of September 23, 2002, IVDS could be evaluated on either 
the total duration of incapacitating episodes over the past 
12 months, or by combining under 38 C.F.R. 
§ 4.25 separate ratings of its chronic orthopedic and 
neurological manifestations, along with evaluations of all 
other disabilities, whichever results in the higher rating.  
For purposes of evaluation under former DC 5293, an 
incapacitating episode is a period  of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician, and chronic orthopedic and neurological 
manifestations mean orthopedic and neurological signs and 
symptoms resulting from IVDS that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) 
(2002).  

For the period prior to September 26, 2003, the medical 
evidence does not indicate any bed rest prescribed by a 
physician, let alone for a total period of at least four 
weeks in relevant 12-month period, as required for higher 
rating of 40 percent.  

While there is some suggestion that the pain the Veteran's 
lower extremities is at least partly attributable to the 
service-connected low back disability, the preponderance of 
the medical evidence indicates that the predominant 
disability causing functional impairment in the lower 
extremities is diabetic peripheral neuropathy.  Further, the 
objective clinical symptoms have not followed a specific 
dermatomal pattern, which supports the lack of a sciatic 
condition or radiculopathy.   In light of these findings, as 
discussed in detail above, the Board finds that, during the 
relevant time period, combining the ratings for separate 
orthopedic and neurological manifestations would not result 
in a rating greater than 20 percent.  

The record also presents no basis for assignment of any 
higher rating under any alternative diagnostic code, during 
the period in question.  While, under the former criteria, as 
in effect prior to September 26, 2003, residuals of fracture 
of the vertebrae, ankylosis of the spine, or ankylosis of the 
lumbar spine may warrant a rating in excess of 20 percent, 
here, the service-connected low back disability has not been 
shown to involve any of the above.  See 38 C.F.R. § 4.71a, 
DCs 5285, 5286, 5289 (2001-2002).  

B.  Rating Criteria from September 26, 2003

Effective September 26, 2003, disabilities of the spine, to 
include IVDS, are now rated under a General Rating Formula 
for Diseases and Injuries of the Spine, as follows:  
unfavorable ankylosis of the entire spine warrants a maximum 
100 percent rating; while unfavorable ankylosis of the entire 
thoracolumbar spine is given a 50 percent rating.  Forward 
flexion of the thoracolumbar spine of 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine 
warrants a 40 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent rating.  
These criteria are applied with and without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.   See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (for Diagnostic Codes 
5235-5243).

On November 12, 2003, VA examination revealed evidence of 
more severe limitation of motion of the thoracolumbar spine.  
Range of motion was limited to 30 degrees of forward flexion, 
which is consistent with a 40 percent rating under the 
General Rating Formula.  Although the June 2005 VA examiner 
observed that the Veteran had more functional range of 
motion, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that a 40 percent rating for the low 
back disability is warranted from November 12, 2003.  

The Board, however, finds that a rating in excess of 40 
percent for the Veteran's low back disability is not 
warranted.  The medical evidence has not shown that the 
Veteran has unfavorable ankylosis of the entire thoracolumbar 
spine.  As such, the overall record does not support the 
assignment of the next higher, 50 percent rating under the 
General Rating Formula.  See 38 C.F.R. § 4.71a.  It logically 
follows that no higher rating under the General Rating 
Formula is assignable.  

Further, there is no medical evidence that the Veteran's 
service-connected low back disability would warrant a higher 
rating if rated on the basis of incapacitating episodes.  As 
noted above, the Veteran has denied having any incapacitating 
episodes and there is otherwise no objective evidence of 
incapacitating episodes having a total duration of at least 
four weeks during the previous 12-month period, which is 
required for a 40 percent rating under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  See 38 C.F.R. § 4.71a.   

Under Note (1) of the General Rating Formula, VA must 
continue to consider whether combining ratings for orthopedic 
and neurological manifestations would result in a higher 
rating for the Veteran's service-connected low back 
disability.  However, such would not be the case here.  The 
Veteran's neurological complaints consist primarily of pain 
and numbness in his lower extremities.  The Veteran has been 
service-connected for diabetic peripheral neuropathy in each 
lower extremity and disability ratings have been assigned 
under Diagnostic Code 8513 from April 8, 2005.  Since 
Diagnostic Code 8513 specifically contemplates symptoms 
involving arthralgia, pain, and numbness, separate 
compensable ratings for the Veteran's complaints of pain and 
numbness in the lower extremities cannot be assigned from 
April 8, 2005, without violating the anti-pyramiding 
provisions of 38 C.F.R. § 4.14.

The Board also finds that separate, compensable ratings for 
the neurological manifestations of the Veteran's low back 
disability are not assignable prior to April 8, 2005.  In 
this regard, while the March 2002 VA examiner noted bilateral 
S1 radiculopathy secondary to foraminal stenosis at the L5-S1 
level (as diagnosed by the December 2001 CT scan), on January 
2003 neurological examination, there were no gross motor or 
sensory deficits.  Although there has been some suggestion 
that the foraminal stenosis might contribute to pain in the 
lower extremities, neurological findings have not followed 
any specific dermatomal pattern suggestive of sciatica or 
radiculopathy.  Since there has been no objective evidence of 
functional impairment attributable to the foraminal stenosis, 
the Board finds that a separate, compensable ratings are not 
warranted.  

C.  All Periods

The Board has considered the Veteran's complaints of pain and 
stiffness; however, these symptoms, even with repetitive 
testing, do not result in the functional impairment 
equivalent to the next higher disability ratings.  
Furthermore, there is also no medical evidence of specific 
weakness, fatigability, lack of endurance, or lack of 
coordination.  The Board notes that the rating criteria under 
the General Rating Formula contemplate symptoms such as pain, 
stiffness, aching, etc., if present, thus, evaluations based 
on pain alone are not appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the sections of the rating schedule for evaluating 
neurological disabilities.  See 68 Fed. Reg. 51,455 (Aug. 27, 
2003).   Here, the Veteran's complaints have been taken into 
consideration in the assignment of the 20 percent rating 
prior to November 12, 2003, and the 40 percent rating since 
November 12, 2003, and there is no basis for assignment of 
higher ratings solely on the basis of these complaints, 
alone.  
See 38 C.F.R. §§ 4.40, and 4.45; DeLuca, 8 Vet. App. at 206-
207.

Additionally, the Board finds that there is no showing that, 
during any period in question, the Veteran's service-
connected low back disability has reflected so exceptional or 
so unusual a disability picture as to warrant the assignment 
of any higher rating on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b) (cited in the October 2002 SOC).  

In this regard, the Board notes that the disability has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in each rating assigned prior 
to and since November 12, 2003).  The Board acknowledges that 
SSA decision found the Veteran disabled due to cervical and 
lumbar spine disabilities.  The Board also acknowledges that 
the RO found that the Veteran was unable to secure or follow 
a substantially gainful occupation as a result of his service 
connected disabilities (which include the low back disability 
as well as diabetes mellitus, peripheral neuropathy of the 
upper and lower extremities, bilateral pterygium, and 
erectile dysfunction); and that the RO awarded a TDIU from 
January 26, 2007.  While clearly some interference with 
employment is contemplated in the 20 percent and 40 percent 
ratings assigned, the Board notes that there is no objective 
showing that the Veteran's service-connected low back 
disability, alone, results in greater interference with his 
employment than that contemplated in each assigned rating.  
There also is no objective evidence that the low back 
disability has warranted frequent periods of hospitalization, 
or that the disability has otherwise rendered impractical the 
application of the regular schedular standards.  

In the absence of evidence of any of the factors outlined 
above, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board concludes that there 
is no basis for further staged rating of the low back 
disability, pursuant to Hart (cited above); that a rating in 
excess of 20 percent for the low back disability prior to 
November 12, 2003, must be denied; and that a 40 percent, but 
no higher, rating for the low back disability is warranted 
from November 12, 2003.  In reaching the decision to award a 
40 percent rating from November 12, 2003, the Board has 
favorably applied the benefit-of- the-doubt doctrine, but 
finds that the preponderance is against assignment of any 
higher rating before or since that date.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49, 55-56 (1990).


ORDER

A rating in excess of 20 percent for severe DJD with 
foraminal stenosis, lumbar myositis, strain, and bilateral S1 
radiculopathy, secondary to foraminal stenosis L5-S1, prior 
to November 12, 2003, is denied.

A 40 percent rating for severe DJD with foraminal stenosis, 
lumbar myositis, strain, and bilateral S1 radiculopathy, 
secondary to foraminal stenosis L5-S1, from November 12, 
2003, is granted, subject to the legal authority governing 
the payment of VA compensation. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


